PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/126,311
Filing Date: 10 Sep 2018
Appellant(s): TOYOTA JIDOSHA KABUSHIKI KAISHA



__________________
Michael G. Raucci
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 28, 2022.
Every ground of rejection set forth in the Office action dated November 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kokado et al., (US 20150021518, provided on IDS 03/10/2020), and further in view of Sugimori et al., (US 20190044179). 
Regarding claims 1 and 5, Kokado discloses a positive electrode material for a nonaqueous electrolyte secondary battery comprises a mixture of a lithium metal composite oxide and lithium tungstate [0039], and a negative electrode [0076]. Kokado further discloses the lithium metal composite oxide is represented by a general formula LizNi1-x-yCoxMyO2 (wherein 0.10≤x≤0.35, 0≤y≤0.35, 0.97 ≤z≤1.20, and M is an addition element and at least one selected from Mn, V, Mg, Mo, Nb, Ti, and Al [0039], further shown in example 4, the lithium metal composite oxide has a composition represented by Li1.15Ni0.34Co0.33Mn0.33O2 [0125].(CLAIM 5)  Kokado further discloses the lithium tungstate is at least selected from Li2WO4 [0049], further shown in example 1, the lithium tungstate (Li2WO4) is mixed with the lithium metal composite oxide [0117].
The lithium metal composite oxide is used as a base material for a positive electrode active material. The mixing of the lithium metal composite oxide powder and lithium tungstate allows output characteristics to be improved while allows the charge and discharge capacity to be maintained [0040]. Kokado further discloses the lithium tungstate has an average particle diameter of 0.1 to 10 µm [0045]. Lithium tungstate having an average pore diameter of 0.1 to 10µm is within the claimed range of 0.01µm or more and 15µm or less.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Kokado further discloses the amount of tungsten contained in the positive electrode material is preferably 0.1 to 3.0 atom% with respect to a total number of atoms of nickel, cobalt, and M, which are contained in the lithium metal composite oxide to be mixed. Too much amount of lithium tungstate sometime inhibits lithium conduction between the lithium metal composite oxide and the electrolyte solution, thereby causing a decrease in charge and discharge capacity [0048].  Kokado does not disclose a mass ratio of Li2WO4 to the positive  electrode active material is 0.2% by mass or more and 0.9% by mass or less, however, in an effort to optimize the lithium tungstate in the positive electrode active material layer it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of  mass ratio of Li2WO4 is 0.2% by mass or more and 0.9% by mass or less, in order to increase the charge and discharge capacity
Of the battery as taught by Kokado at [0048]. 
Kokado does not disclose the positive electrode active material layer includes Li3PO4. Sugimori discloses a nonaqueous electrolyte secondary battery that includes an electrode body comprising a positive and negative electrode (Sugimori: [0014]-[0015]). Sugimori further discloses the positive electrode includes a positive electrode mixture layer. The positive electrode mixture layer contains a lithium transition metal oxide containing at least nickel (Ni), cobalt (Co), manganese (Mn), and tungsten (W) and contains a tungsten oxide (Sugimori:[0019]).  Sugimori further discloses preferably the positive electrode mixture layer further contains a phosphate compound. The phosphate compound forms a higher quality protective coating on the surfaces of the positive electrode so as to contribute to suppression of gas generation, regarding the phosphate compound, for example, lithium phosphate may be used [0031]. The phosphate compound is preferably a lithium phosphate from the viewpoint of stability when overcharging occurs and the like, Li3PO4 is preferable (Sugimori: [0032]).
It would have been obvious to one having ordinary skill in the art to add the lithium phosphate (Li3PO4) of Sugimori to the positive electrode active material layer of Kokado in order to further aid in the suppression of gas generated inside the battery and to further aid in the stability of the positive electrode active material layer during overcharging as taught by Sugimori at ([0031]-[0032]). Therefore, modified Kokado further discloses the positive electrode active material layer includes Li3PO4.  
Modified Kokado further discloses the lithium phosphate is in the form of particles having a median diameter (D50) of 50 nm to 10 µm (Sugimori: [0032]).  A lithium phosphate with a median diameter of 50 nm to 10 µm is overlapping with the claimed range average particle diameter of 1 µm or more and 10 µm or less.  It would have been obvious to one having ordinary skill in the art to arrive at the claimed overlapping range of 1 µm to 10 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Modified Kokado further discloses the content of the lithium phosphate in the positive electrode mixture layer is most preferably 1% to 3 % by mass relative to the mass of the lithium transition metal oxide serving as the positive electrode active material (Sugimori: [0033]).  When the content of the phosphate compound is within the range, a high-quality protective coating is readily formed on the surfaces of the positive electrode without decreasing the positive electrode capacity, and gas generation can be efficiently suppressed when the battery is subjected to a charge - discharge cycle at high temperature (Sugimori:[0033]). 
A lithium phosphate in the amount of 1 to 3 % by mass is within the claimed range of 1% by mass or more and 5% by mass or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (CLAIMS 1 AND 5)
Regarding claim 2, modified Kokado discloses all of the limitations as set forth above in claim 1. Modified Kokado further discloses in example 4, the lithium metal composite oxide has a composition represented by Li1.15Ni0.34Co0.33Mn0.33O2 [0125]. The content of the nickel with respect to a total content of nickel, manganese and cobalt in the lithium metal composite oxide is 34 mol%.  (CLAIM 2)
(2) Response to Argument
Appellant asserts as a result of the combination of structural features ( a positive electrode active material layer containing: Li3PO4, Li2WO4, and a lithium transition metal complex oxide including at least lithium, nickel, manganese, and cobalt; a selection of ranges for the mass ratio of  Li3PO4 and  the mass ratio of Li2WO4; and a selection of ranges for the  average particle diameter of Li3PO4 , and the average particle diameter of Li2WO4), the nonaqueous electrolyte secondary battery is configured to beneficially obtain, for example, the specific effect of an excellent high-temperature storage.  Appellant has not shown the combination of Kokado in view of Sugimori cannot obtain a high temperature storage.
Appellant in [4] further points to the experimental results in Table 1 to illustrate the superior results obtained by the claimed battery configuration. The evidence shows “the high-temperature storage characteristics” which is the property of maintaining battery capacity after storage at high temperature. Table 1 shows the results of comparative examples in which the content of Li2WO4 and Li3PO4 fall outside of the scope of the presently claimed invention but fall within the general disclosure of Kokado and/or Sugimori. In the examples, the results demonstrate that the superior effects are obtained, for example, when the contents of Li3PO4 and Li2WO4  fall within the claimed ranges as compared to when the contents of Li3PO4 and Li2WO4 fall outside the claimed ranges. The examples showed a superior high temperature storage characteristic (capacity ratio) relative to the comparative examples. he capacity of the lithium ion secondary battery. These superior results are not predictable by teachings of the cited prior art documents. The evidence shows that the claimed invention is a novel and nonobvious improvement over the cited prior art documents. 
Appellants assertion is not persuasive. The evidence in table 1 does not show unexpected or superior results. Appellant points to examples A1, A3, A4 and A5 which are within the claimed ranges of the content of  Li3PO4 , Li2WO4 and average particle diameter of  Li3PO4. However, in example A2,  the average particle diameter is outside the range but example A2 yields a similar capacity ratio value compared to the examples A1, A3, A4 and A5 which are all within the claimed range.  That the results from A2 are not exactly as the results in A1, A3, A4, and A5 is not unexpected.  A2 does not have the same components as used in A1,A 3, A4 and A5. Further in examples B1, B2, B4 and B6 the content of Li3PO4, Li2WO4 and the average particle diameter of Li3PO4 are all outside the range. In example B3 the content of the average particle diameter of Li3PO4 is outside the range, in B5 the content of the mass % of Li3PO4 is outside the range and in example B7 the content of the mass % of Li2WO4 is outside range. The evidence does not show unexpected superior results because all of the variables are different and no variables are kept constant across the examples. Appellant asserts that each of the structural features contributes to the capacity ratio. However, the evidence does not show how each variable individually contributes to the capacity ratio. The evidence does not show what would be expected of the performance of the active material layer if the content of Li3PO4 stayed constant and was within the claimed range and the content of Li2WO4 was outside the range, or if the content of Li2WO4 stayed constant and was within the range and the content of Li3PO4  was outside the range.  
Further one of ordinary skill in the art can combine the same compounds at the same ranges and expect to arrive at the same results. Also, appellant points to the table 1 as showing something different than the rejection but does not acknowledge that the rejection of Kokado in view of Sugimori provides both components of appellant’s composition.
Appellant further asserts [6] that “it would have not been obvious to modify Kokado based on the teachings of Sugimori to arrive at the claimed battery to obtain predictable results, let alone to obtain superior high temperature storage characteristics (capacity ratio)”. 
 Appellants assertion is not persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kokado discloses a positive electrode material  comprising  a mixture of a lithium metal composite oxide and lithium tungstate Li2WO4 [(0039];[0049]). Sugimori teaches the advantages of a  positive electrode mixture layer further containing a phosphate compound, such as Li3PO4  from the viewpoint of stability when overcharging occurs. The phosphate compound forms a protective coating on the surfaces of the positive electrode so as to contribute to suppression of gas generation  (Sugimori: [0031];[0032]). Therefore, motivation is provided, and the combination of references are proper.  Since the combination of Kokado in view of Sugimori   includes all three components, it would be expected that modified Kokado obtains the superior high-temperature storage characteristic, absent any evidence to the contrary. 
 Appellant further asserts in [7]  “the presently claimed invention would not have been obvious because there is no technical basis to support the examiners stated rationales (further aiding suppression of gas generation and further aiding stability during overcharge). The office has provided no explanation as to why either rational is relevant to Kokado and no basis to support that either rationale is technically accurate. There is no explanation that the same or similar battery chemistry utilized in Sugimori is also utilized by Kokado. There is no technical basis to support adding Li3PO4 to Kokado’s battery would have any benefit at all, opposed to being detriment.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Sugimori and Kokado are analogous in the field of  nonaqueous  secondary batteries  including active electrode active material layers including a lithium transition metal oxide containing at least nickel, cobalt, manganese and tungsten, see [0006] of Sugimori and [0026] of Kokado.  Sugimori  teaches the benefit of including  a phosphate compound in a positive electrode mixture layer,  lithium phosphate  forms a higher quality protective coating on the surfaces of the positive electrode so as to contribute to suppression of gas generation [0031] and contributes  to stability when overcharging occurs (Sugimori: [0032]). Therefore, the examiner has provided motivation and rationale, and technical basis.  Therefore, the combination is proper. 
Appellant further asserts in [8] the superior high-temperature storage characteristic obtained by the presently claimed invention is not taught or suggested by Kokado or Sugimori. Examiner   notes that the features upon which appellant relies (i.e., superior high-temperature storage characteristic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes the combination of Kokado in view of Sugimori  discloses a  positive electrode active material layer containing: Li3PO4, Li2WO4, and a lithium transition metal complex oxide including at least lithium, nickel, manganese, and cobalt. Since the combination of Kokado in view of Sugimori  includes all three components, it would be expected that modified Kokado obtains the superior high-temperature storage characteristic, absent any evidence to the contrary. 
Appellant further asserts in [9] that neither Kokado nor Sugimori identify the technical problem addressed by the present application. Examiner notes that the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the technical problem solved by Kokado in view of Sugimori is to  aid in the suppression of gas generated inside the battery and to further aid in the stability of the positive electrode active material layer during overcharging as taught by Sugimori at ([0031]-[0032]). Though this is a different reason and the reason for combining is different than Appellant arrives at,  the motivation is proper. It is maintained that it is a sound rejection.
Appellant further asserts in [10] neither Kokado nor Sugimori provides any teaching, let alone any helpful guidance, regarding how to predictably configure a battery to achieve the property of maintaining the battery capacity after storage at high temperature. Examiner notes that neither Kokado nor Sugimori  is not required to  provide any teaching, let alone any helpful guidance, regarding how to predictably configure a battery to achieve the property of maintaining the battery capacity after storage at high temperature because this limitation is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Modified Kokado does discloses the claimed subject matter of a positive electrode active material layer containing: Li3PO4, Li2WO4, and a lithium transition metal complex oxide including at least lithium, nickel, manganese, and cobalt. 
Appellant further asserts in [11] neither Kokado nor Sugimori teaches the specific ranges for Li2WO4 and Li3PO4, as claimed; and neither document combines both compounds in one positive electrode active material layer.
Kokado does disclose  lithium tungstate having an average particle diameter of 0.1 to 10 µm [0045], which is within the claimed range of 0.01µm or more and 15µm or less.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. While  Kokado does not explicitly disclose the claimed mass ratio  range of Li2WO4, a specific mass ratio  range is a result- effective variable and can be optimized.  Kokado does  discloses the amount of tungsten contained in the positive electrode material is preferably 0.1 to 3.0 atom%, too much amount of lithium tungstate causes a decrease in charge and discharge capacity [0048]. In an effort to optimize the lithium tungstate in the positive electrode active material layer it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of  mass ratio of Li2WO4 is 0.2% by mass or more and 0.9% by mass or less, in order to increase the charge and discharge capacity of the battery as taught by Kokado at [0048]. 
 Modified Kokado does disclose lithium phosphate having a median diameter (D50) of 50 nm to 10 µm (Sugimori: [0032]), which is  overlapping with the claimed range average particle diameter of 1 µm or more and 10 µm or less.  See MPEP 2144.05. Modified Kokado does disclose the content of the lithium phosphate in the positive electrode mixture layer is most preferably 1% to 3 % by mass  (Sugimori: [0033]), which is within the claimed range of  1% by mass or more and 5% by mass or less.   See MPEP 2144.05. 
While neither Kokado nor Sugimori discloses a  positive electrode active material layer containing: Li3PO4, Li2WO4, and a lithium transition metal complex oxide including at least lithium, nickel, manganese, and cobalt. Sugimori does teach and suggest reasons why you would add a Li3PO4 to a positive electrode material ( from the viewpoint of stability when overcharging occurs, the phosphate compound forms a protective coating on the surfaces of the positive electrode so as to contribute to suppression of gas generation  (Sugimori: [0031];[0032])), and therefore motivation is provided and the combination of Kokado in view of Sugimori is  proper. 
Appellant further states that “the evidence in Table 1 of the present application shows that the applied prior art combination would not necessarily result in the excellent capacity after storage at high temperature obtained by the claimed invention. For example, table 1 shows the results of comparative examples in which the content of the Li2WO4 and Li3PO4 fall outside the scope of the presently claimed invention but fall within the general disclosure of Kokado and/or Sugimori.  Appellant is not persuasive, table 1 of the present application does not show that the applied prior art combination would not necessarily result in the excellent capacity after storage at high temperature obtained by the claimed invention because the claimed ranges of the content of  Li2WO4 and Li3PO4 in modified Kokado are overlapping or within the claimed range, therefore the table 1 does not show comparative examples falling within the general disclosure of Kokado and/or Sugimori.  
Appellant further asserts in [12] for the reasons explained above, the facts of record show that a person of ordinary skill in the art would not have expected the superior results- capacity after storage at high temperature obtained by the claimed battery configuration, and also show that a person of ordinary skill in the art would not have known how to predictably achieve this important property.  
As noted above the claimed ranges of the content of  Li2WO4 and Li3PO4 in modified Kokado are overlapping or within the claimed range, and therefore reads on the claimed ranges. Although the claimed ranges are not explicitly stated in the prior art, the  ranges disclosed in the prior art are overlapping or within the disclosure of the present application, and the claimed ranges are result-effective variables and can be optimized. Therefore, a prime facie case obviousness has been established. Since the  content of  Li2WO4 and Li3PO4 in modified Kokado are overlapping or within the claimed range, it would be expected that the positive electrode material of modified Kokado would obtain  the same  capacity after storage at high temperature as the present application . 
Appellant further argues in [13] that the examiner asserts that Kokado and Sugimori “need not show to predictably configure a  battery to achieve the property of maintaining the battery capacity after storage at high temperature, as these limitations are not claimed. Appellant further states that “Applicant respectfully disagrees and states there is no requirement that the advantageous result or unexpected property be recited in claims”.  While, there is no requirement that the advantageous result or unexpected property be recited in claims, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Modified Kokoda discloses a  positive electrode active material layer containing: Li3PO4, Li2WO4, and a lithium transition metal complex oxide including at least lithium, nickel, manganese, and cobalt.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Niara G Trant

                                                                                                                                                                                                        

Conferees: 
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.